DETAILED ACTION
This action is responsive to the Amendments and Remarks received 01/19/2021 in which claims 1–24 are cancelled, claims 25, 27, and 28 are amended, and claims 29–36 are added as new claims.
Response to Arguments
In view of the amendments to claim 25 to address the prior claim objections of said claim, the objection is withdrawn.  Remarks, 5.
In view of the amendments to claim 27 to address the rejection under 35 U.S.C. 112(b), the rejection is withdrawn.  Remarks, 5.  However, Examiner notes a new rejection under 35 U.S.C. 112(b), infra.
On pages 5–7 of the Remarks, Applicant contends the prior art does not teach or suggest displaying the acquired image data sets in temporal alignment with the time period for a breathing cycle of a patient.  This argument is moot in view of the new grounds of rejection necessitated by amendment.  Specifically, the rejection now relies on the teachings of Lyons, in combination with the teachings of Kopper, to teach or suggest the averred feature.  As explained in the rejection, infra, Lyon teaches alignment between the position of the moving physical body (abdominal position of the chest cavity during a breathing period) during the surgical procedure with the position of the body in the medical image taken prior to the surgical procedure so that the medical image’s position corresponds with the real-time position of the patient during the subsequent procedure.  See also e.g. Lyon, ¶¶ 0019 and 0052, teaching the temporal alignment between substantially the same position of the markers during pre-procedural imaging and later during the medical procedure.  Those teachings of Lyon, combined 
Double Patenting – 37 CFR 1.75
Applicant is advised that should claims 27 and 28 be found allowable, claims 32 and 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
Claims 25–36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omission is regarding what or how the acquired image data sets are obtained.  Claim 25, for example, initially recites an AR headset and optical markers attached to the body of a patient.  Several limitations later a step is recited that purports to align “acquired image data sets.”  While it is not entirely clear what the images are or what instrument is used to acquire the images, within the context of the claim the skilled artisan is led to believe the images are taken by the AR headset of the markers on the patient.  However, as the reasonably certain of the claimed subject matter as required under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25–28 and 30–36 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2007/0060799 A1) and Kopper (US 2020/0188030 A1).
Examiner provides the following synopsis of the claimed subject matter for the benefit of the record.  The technology implicated in the claimed subject matter includes an AR headset used during a surgical procedure that projects a hologram overlay on the patient’s body.  The projected hologram is a medical image that was taken prior to the surgical procedure and is helpful for indicating the position of non-visible (inner) body parts.  Both during the initial medical imaging, and later during the surgery, the 
Regarding claim 25, the combination of Lyon and Kopper teaches or suggests a method for temporally aligning acquired image data sets with a body of a user during respiration, comprising:  registering one or more optical codes, through an AR headset, which are attached to an elastic material configured to expand and contract as moved by a body of a person when breathing (Examiner notes an optical code is equivalent to a QR code; Kopper, ¶ 0064:  teaches a marker can be a QR code; Kopper, ¶ 0062:  teaches a technique of positioning markers on the body of a surgical patient using adhesive and using those markers as registration points to align the virtual images of the AR headset with the physical body; Approaches other than adhesive are known in the same field of endeavor; Lyon, ¶¶ 0048–0049:  teach the markers can be on a stretchable garment; Lyon, ¶ 0050:  teaches the expansion and contraction of the elastic material during respiration; Examiner notes in one sense, it is unclear whether this registration is for the purpose of aligning the AR device with the physical body or aligning the medical images to the physical body to create an overlay; However, realize this is one in the same because the AR headset is generating the hologram image to superimpose over the physical body such that both the headset and its images are registered to the physical, breathing patient via marker registration; Kopper, ¶¶ 0039 and 0081:  teach that the alignment of the markers in the images with the physical markers on the body is “registration”; see also Kopper, ¶ 0063:  teaching the overlay of the CT images onto the physical body part; see also Kopper, ¶‌ 0079: explaining the alignment using distance between markers is for determining the position ; detecting distances of a first optical code from a second optical code to measure breathing of a patient over time (Lyon, ¶¶ 0031 and 0050:  teach the movements of the dynamic patient’s body due to respiration can be determined by measuring the distance between two markers; As explained above, Kopper teaches using QR codes as the markers); detecting a time period for a breathing cycle of the patient (Lyon, ¶¶ 0020 and 0021 and Fig. 4:  teach a “path of motion” of the body during respiration which is a way of describing the time period of the breathing cycle of the patient; Note the title of the graph of Fig. 4 is “Respiratory Cycle” which mimics the language of the claim); aligning an acquired image data set with the body of the person (Lyon, ¶ 0021:  teaches the alignment of the position of the physical body (abdominal position of the chest cavity during a breathing period) during the surgical procedure with the position of the body in the medical image taken prior to the surgical procedure so that the medical image’s position corresponds with the real-time position of the patient during the subsequent procedure; Kopper, ¶ 0063:  teaches the CT images are aligned with real-world body parts); and displaying the acquired image data sets in temporal alignment with the time period for a breathing cycle of the patient based in part on the detected distances between the first optical code and the second optical code over time (Lyon, ¶ 0021:  teaches the alignment of the position of the physical body (abdominal position of the chest cavity during a breathing period) during the surgical procedure with the position of the body in the medical image taken prior to the surgical procedure so that the medical image’s position corresponds with the real-time position of the patient during the subsequent procedure; Kopper, e.g. 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon, with those of Kopper, because both references are drawn to the same field of endeavor (aligning patient position between a pre-op medical imaging modality and a real-time position during a surgery using markers) and because combining Lyon’s teachings regarding the alignment between medical imaging and real-time surgery in consideration of the patient’s breathing profile and Kopper’s teachings regarding the alignment between medical imaging and real-time surgery using an AR headset represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lyon and Kopper used in this Office Action unless otherwise noted.
Regarding claim 26, the combination of Lyon and Kopper teaches or suggests the method of claim 25, wherein the elastic material is attached to a belt around the body of the person (Lyon, ¶ 0048:  teaches any type of stretchable garment can be used).
Regarding claim 27, the combination of Lyon and Kopper teaches or suggests the method of claim 25, wherein aligning an acquired image data set with the body of the person further comprises aligning the acquired image data set with the body of the person using a third optical code on the body of the person and an image visible marker attached to the third optical code that is aligned with a virtual image visible marker in the acquired image data sets (Kopper, ¶ 0062:  teaches the markers used for alignment can be three markers and also teaches these markers are image-visible (visible in the CT scan); Lyon, ¶ 0026:  teaches the markers are visible in the medical images; Lyon, ¶ 0018:  teaches the use of markers, which are visible in the medical images and “localization elements” which are located at the same location as the markers that are visible during the real-time surgery; Lyon, ¶ 0032:  teaches the localization elements that are attached right to the markers during surgery can be optical passive markers (like Kopper’s QR codes); Examiner finds the skilled artisan understands from Lyons that Lyons is suggesting two different kinds of markers are needed, one kind that is e.g. radio-opaque such that the medical imaging device can “see” it and another kind that is used for the optical-visual imaging system used during surgery (which may not be the same as the medical imaging kind)).
Regarding claim 28, the combination of Lyon and Kopper teaches or suggests the method of claim 25 wherein aligning an acquired image data set with the body of the person further comprises aligning the acquired image data set with the body of the person by aligning the acquired image data set with a surface contour of the body of the person (Kopper, ¶ 0063:  teaches the hologram of the medical image to be overlaid on the physical body (Applicant’s acquired image data set) can be aligned using facial features, such features being surface contour in nature).
Regarding claim 30, the combination of Lyon and Kopper teaches or suggests the method of claim 27, wherein the image visible marker is visible in a non-optical imaging modality (Kopper, ¶ 0062:  teaches the markers used for alignment can be three markers and also teaches these markers are image-visible (visible in the CT scan); Lyon, ¶ 0026:  teaches the markers are visible in the medical images).
Regarding claim 31, the combination of Lyon and Kopper teaches or suggests the method of claim 27, wherein the image visible marker is visible in a CT or MRI imaging modality (Kopper, ¶ 0062:  teaches the markers used for alignment can be three markers and also teaches these markers are image-visible (visible in the CT scan); Lyon, ¶ 0026:  teaches the markers are visible in the medical images).
Claim 32 lists the same elements as claim 27.  Therefore, the rationale for the rejection of claim 27 applies to the instant claim.
Claim 33 lists the same elements as claim 26.  Therefore, the rationale for the rejection of claim 26 applies to the instant claim. 
Claim 34 lists the same elements as claim 30.  Therefore, the rationale for the rejection of claim 30 applies to the instant claim. 
Claim 35
Claim 36 lists the same elements as claim 28.  Therefore, the rationale for the rejection of claim 28 applies to the instant claim.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Kopper, and Wang (US 2019/0236816 A1).
Regarding claim 29, the combination of Lyon, Kopper, and Wang teaches or suggests the method of claim 25, wherein aligning an acquired image data set with the body of the person further comprises aligning the acquired image data set with the body of the person by performing manual alignment of the acquired image data set with the body of the person (the combination of Lyon and Kopper do not appear to teach what Wang teaches; Wang, ¶ 0110:  teaches image registration can be performed automatically or manually with user input).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lyon and Kopper, with those of Wang, because Wang is in the field of endeavor of measuring patient respiratory motion using AR and markers for measuring motion (same as Applicant and Lyon) and because combining manual image registration with the combination of Lyon and Kopper represents a mere combination of prior art elements, according to known methods, to yield the predictable arrangement where a healthcare provider can manually register images rather than relying on an automated algorithm (Wang, ¶ 0110).  This rationale applies to all combinations of Lyon, Kopper, and Wang used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“QR code tracking,” Microsoft Hololens Documentation, obtained at https://docs.microsoft.com/en-us/windows/mixed-reality/qr-code-tracking.
Microsoft Hololens for Developers, Full Document, Microsoft Hololens Documentation, obtained at https://docs.microsoft.com/en-us/windows/mixed-reality/qr-code-tracking.
Coffey (US 2020/0145495 A1) teaches a marker for AR can be a QR code (¶ 0079).
Heinrich (US 2017/0368369 A1) teaches AR and markers for measuring breathing motion (e.g. ¶¶ 0054 and 0105 respectively).
Edwards (US 2007/0066881 A1) teaches measuring a distance between two markers on a garment for detecting respiration movement (e.g. Abstract).
Kim-Whitty (US 2018/0177403 A1) teaches overlaying medical images onto real-world images during surgery using an AR headset wherein the markers are radio-opaque (see e.g. ¶¶‌ 0036–0037).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481